DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 

Claim Objections
Claims 1-5 are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
For example: A liquid milk composition comprising:
a concentration of between 8 to 25 mM per liter of dissolved magnesium ions;
the liquid milk composition is characterized by…
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
Herein, the pending Disclosure provides no factors that provide the enablement the enablement of an invention wherein magnesium ions are dissolved in a liquid milk. 



The breadth of the claims do not provide how magnesium ions are dissolved in a liquid milk. 
The guidance provided in the specification does not provide how magnesium ions are dissolved in a liquid milk. 
The working examples provided do not provide how magnesium ions are dissolved in a liquid milk. 
No predictability, is provided on how magnesium ions are dissolved in a liquid milk. 
The amount of experimentation necessary to dissolve magnesium ions in a liquid milk is not provided.
The state of the art does not discuss dissolving magnesium ions in a liquid milk.
Therefore, the claim of “magnesium ions dissolved within the liquid milk” is not enabled.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to recite “magnesium ions dissolved within the liquid milk” however, the only support found for magnesium being dissolved is in para. 0078, which states: “the magnesium ions source is an aqueous solution”.  
Since an aqueous solution is a homogenous solution, wherein one of skill would expect the magnesium ions source (e.g. magnesium salts) to be dissolved in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A critical element is missing, such as one that makes clear how magnesium ions are dissolved within a liquid milk, as claimed.

The first use of the term “reduction” in claim 1 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of what the “at least 10% reduction in biofilm formation” is compared to.



Claim Interpretation
With regard to the prior art, claim 1 encompasses
A liquid milk composition comprising:
between 8 and 25 mmole per liter of magnesium ions, released or disassociated from magnesium salts; 
wherein the liquid milk composition comprises the functionality of:
at least 10% reduction in biofilm formation; or 
at least 10% reduction in rennet clotting time (RCT) as compared to non-magnesium enriched milk.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD.
JD: Jahnen-Dechent: Magnesium basics; Clin Kidney J. 2012 Feb; 5(Suppl 1): i3–i14.
doi: 10.1093/ndtplus/sfr163 .





Independent claim 1
Liquid milk
Clark teaches methods of making milk beverages (0045) in liquid form (0065), comprising: a solution of magnesium ions (0032).
Clark further provides the solution is broadly comprised of water (0021).

Magnesium ions
Clark provides a solution comprising magnesium compounds (i.e. salts), wherein magnesium ions are released or disassociated from the magnesium compounds to provide magnesium ions in the beverage (0032).
Clark does not discuss dissolved magnesium salts.
Further on specificity toward being motivated to use a dissolved magnesium salt, JD also teaches about using magnesium ions for consumption (see A Magnesium Consumption, last sentence) and further provides that magnesium salts are easily dissolved in water (the base ingredient of Clark), and the benefit to their use is that it is readily available for playing important roles/being vital/essential for numerous physiological functions (see the Introduction).
Therefore, it also would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using magnesium in nutritional composition comprising broad amounts of water, as the modified teaching above, to include its use in a dissolved form, as claimed, because JD teaches that magnesium salts are easily dissolved in water, and the benefit to their use is that they are readily available for 

Amount of magnesium ions
Clark teaches the amount of magnesium ions is included from about 0.01 to 60 meq per 354 ml of the beverage (0032, ref. clm. 19 and 23).
Converted per liter, this amount delivers about 0.2825 to 169.5 meq per liter (e.g. 2.825 x 0.01 to 2.825 x 60).
Converted to mg from meq: 0.2825 meq of magnesium ions equals 3.432375 mg and 169.5 meq equals 2059.425.
Therefore Clark provides magnesium ions in an amount of from about 3.432375 to 2059.425 mg per liter, which encompasses the claim of between 8 to 25 mmole per liter of magnesium ions. 

Properties/functionality
It would be reasonable for similar compositions to have similar properties/functionality, including the claim wherein the liquid milk composition comprises the functionality of:
at least 10% reduction in biofilm formation; or 
at least 10% reduction in rennet clotting time (RCT) as compared to non-magnesium enriched milk.

Therefore such a claim would have been obvious.

Dependent claims
As for claim 2, Clark’s amounts of magnesium ion, discussed above, encompasses the claim of from 10 to 15 mM.  

As for claim 3, it would be reasonable for similar compositions to have similar properties/functionality, including wherein the reduced biofilm formation is at least 10% reduction in biofilm formation within the milk composition compared to non- magnesium enriched milk, as claimed.  

As for claim 4, Clark teaches the beverage is pasteurized (0060-0061), as claimed.

As for claim 5, it would be reasonable to expect that a similar liquid milk composition would have similar intended uses/properties, including wherein the pasteurized milk of claim 4 functions to have less than 1 colony forming unit (CFU) /milliliter, as claimed.





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD, as applied to claims 1-5 above, further in view of Oknin.
Oknin: Magnesium ions mitigate biofilm formation of Bacillus species via down regulation of matrix genes expression; Frontiers in Microbiology; Sept. 08, 2015.

As for claim 3, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations.
In the alternative, Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2); and that colony type biofilm formation is inhibited significantly in the presence of  magnesium ions (Fig. 1 and discussion thereof at end of 1st para. of Results section).
Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk with magnesium ions, as the modified teaching above, to include that said milk has reduced biofilm formations, as claimed, because Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2) which provides one of skill a reasonable expectation of success in in accomplishing such a thing; and further, it would be reasonable to expect that a similar compositions have similar properties/functionality, including similarly reduced biofilm formations.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD, as applied to claims 1-5 above, further in view of DFGN.
DFGN: Dairy for Global Nutrition: Nonfat Dry Milk (NFDM), Skim Powder Milk (SPM); copyright 2009.

As for claim 105, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations
DFGN also teaches methods of making milk compositions, comprising encompassing amounts of magnesium (see short article), and further provides said milk is pasteurized (see Product Definition), as claimed.
DFGN, provides that said pasteurized magnesium enriched milk is characterized by less than 10,000 CFU, which encompasses the claim of less than 1 colony forming unit (CFU) /milliliter.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making pasteurized magnesium enriched milk, as the modified teaching above, to include how the milk is characterized, including less than 1 colony forming unit (CFU) /milliliter, as claimed, because DFGN illustrates that the art finds encompassing amounts of CFU to be suitable for similar intended uses, including methods of making pasteurized magnesium enriched milk (see MPEP 2144.07).

Response to Arguments
It is asserted, that Applicant has submitted claim amendments as discussed in the prior Office Interview, to overcome 112(b) rejections.
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that In the Office Action, claims 1-5 are objected for allegedly fail to use proper formatting. Without acquiescing to the propriety of the objection, claim 1 has been amended based on the Examiner's suggestion. Therefore, reconsideration and withdrawal of these objections are respectfully requested. 
In response, the claims stand objected to, as proper indentation is not provided.  The magnesium ions are a single ingredient of the claimed composition, therefore all limitations thereof should be following the first indentation after the term comprising, sub limitations therein may be double indented to show they fall thereunder.

It is asserted, that In the Office Action, claims 1-5 are rejected under 35 U.S.C 103 as being unpatentable over Kubota. Applicant respectfully traverses this ground of rejection. Claim 1 has been amended to recite the final concentration of Mg ions dissolved within the liquid milk composition. Support for this amendment can be found for example in paragraph [074] of the application as filed. 
Paragraph [074] recites: "the effective amount is such that a final concentration of magnesium ions in the magnesium enriched liquid ranges from 5 mM to 100 mM". It should be apparent, that magnesium ions in a free (or dissociated) form can only exist 
See for example a definition of an ionic solution (electrolyte) below: 
"chemical substance that, when dissolved in water or melted, dissociates into electrically charged particles (ions) and thus is capable of conducting an electric current" (from https:/medical-dictionary.thefreedictionary.com/Ionic+solution) 
Furthermore, an electrolytic solution is defined as: "A solution made up of a solvent and an ionically dissociated solute; it will conduct electricity, and ions can be separated from the solution by deposition on an electrically charged electrode" (from https://encyclopedia2.thefreedictionary.com/electrolytic+solution). 
Accordingly, paragraph [074] reciting "concentration of magnesium ions in the magnesium enriched liquid" can only be understood as referring to a solution of magnesium ions. 
Thus, the currently amended claim is supported by the Description. 
 	The pending Disclosure does provide support for the magnesium ions source is an aqueous solution of magnesium5 hydroxide or a magnesium salt (0078).  An aqueous solution, by definition, is a homogenous mixture consisting of one of more solutes dissolved into a solvent, therefore the magnesium is the solute and is dissolved.
Further, Applicants showing that ions in a solution mean that the ions ionically dissociated solute, meaning they are dissolved.  Therefore, the magnesium ions of Clark are dissolved.



In response, Applicant has support for an aqueous solution comprising magnesium salts (0078) which provide salts that free or disassociate magnesium ions, however, this species of beverage not the function of the magnesium salts are not claimed.  
As for ions being dissolved, this claim is not supported, not enabled, and not clear as discussed above. Ions are not dissolved in a beverage, at best the ions source dissolves to free or disassociate the ions, however, even this is not supported, as the specifics of how the ions are achieved, dissolved, disassociated, is not disclosed.
Therefore, these arguments are not persuasive.

It is asserted, that Applicant respectfully provides, that Kubota doesn't disclose each and every element of the claimed invention, as recited by currently amended claim 1.  Specifically, Kubota is completely silent over a liquid milk composition containing magnesium ions dissolved therein at a concentration of 8 - 25 mM.  Specifically, Kubota teaches enrichment of food product with inorganic Mg particles (as stated in the Office Action) and is completely silent over a liquid milk composition containing magnesium ions dissolved there within. 
In response, please see the new grounds of rejection, above, necessitated by said amendment.  All other arguments toward this reference are moot, based on the further examination of the new limitations and application of the applied art above, which does not rely on Kubota.


Specifically, DFGN and Oknin are completely silent over a liquid milk composition containing magnesium ions at a concentration of 8 - 25 mM, and characterized by reduced biofilm formation. DFGN is completely silent with respect to a liquid milk composition having a specific concertation range of magnesium ions. Applicant respectfully states, that according to the DFGN citation provided in the Office Action, 1L of reconstituted milk contains "lg of powdered milk" which corresponds to about 1:1000 dilution. Accordingly, the concentration of magnesium ions in the reconstituted milk of DFGN is about 13nM (based on 13mM concertation, as calculated by the Examiner, multiplied by the dilution factor). Oknin neither discloses nor suggests enriching a milk composition containing a concertation of magnesium ions between 8 and 25 mM, so as to reduce biofilm formation within the milk composition. Further, nowhere in Oknin is it suggested that the presence of magnesium ions at a concentration of 8-25 mM exhibits increased sensitivity to heat pasteurization undertaken during milk processing. 
In response, please see the new grounds of rejection, above, necessitated by new amendments, above.


It is asserted, that the combined teachings of DFGN and Oknin are solely directed to a pasteurized milk product (according to DFGN) and to application of at least 
However, according to the state-of the art described in the Background section of the instant application, "dairy products constitute one of the leading sectors impacted by food loss, as nearly 20% of conventionally pasteurized fluid milk is discarded prior to consumption each year [...] It appears that the major source of the contamination of dairy products is often associated with biofilms on the surfaces of milk processing equipment. [...] Despite these stringent conditions, some bacteria are able to overcome these obstacles. For instance, thermophilic and spore-forming bacteria are able to survive pasteurization procedures, and psychrotropic bacteria thrive at the low temperatures in which milk is stored" (emphasis added). 
Thus, it is well-known that even pasteurized milk or products derived therefrom are still prone to biofilm formation. Furthermore, Oknin teaches (see Figure 1), that at 25mM Mg no inhibition of biofilm formation was observed. Accordingly, the combined art cannot be considered as guiding a skilled artisan to arrive at the claimed invention. 
In response, there is nothing improper about providing references wherein observations that are different from Applicant’s are noted, therefore this argument towards Oknin is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAFWA Conversion Calculator: mEq to Milligrams (mg), used to make the calculations in the rejection above.
NAFWA: Nutrition and Food Web Archive: Conversion Calculator: mEq to Milligrams (mg), printed 1/19/2022 from the publication online at: http://www.nafwa.org/convert2.php?name=Calcium+%28Ca%29&oneserving=&milligrams=0&name=Chlorine+%28Cl%29&oneserving=&milligrams=0&name=Magnesium+%28Mg%29&oneserving=169.5&milligrams=0&name=Phosphorus+%28P%29&oneserving=&milligrams=0&name=Potassium+%28+K+%29&oneserving=&milligrams=0&name=Sodium+%28Na%29&oneserving=&milligrams=0&name=Sulfur+%28S%29&oneserving=&milligrams=0&name=Sulfate+%28SO4%29&oneserving=&milligrams=0&name=Zinc+%28Zn%29&oneserving=&milligrams=0

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793